Citation Nr: 0735012	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-41 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for otitis externa.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
October 1967.

This case is before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision by the 
Ft. Harrison, MT, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Service connection is also in effect for a seizure disorder, 
rated as 10 percent disabling.

The appellant and his spouse provided testimony before a 
Hearing Officer at the VARO in May 2004; a transcript is of 
record.

The case was remanded by the Board in August 2006 on the then 
pending appellate issues of entitlement to service connection 
for bilateral defective hearing, tinnitus and otitis media.  
In a rating action in May 2007, the VARO granted service 
connection for bilateral hearing loss, and assigned as 20 
percent rating; and granted service connection for tinnitus 
and assigned a 10 percent rating.  These issues are no longer 
part of the current appellate review.   

The VARO continued to deny the veteran's claim for service 
connection for otitis media; a SSOC was issued in May 2007, 
and the case has been returned to the Board on that issue 
alone.  


FINDING OF FACT

The veteran does not now exhibit otitis externa.





CONCLUSION OF LAW

Otitis externa was not incurred in or aggravated by service 
and is not due to service connected disabilities.  38 
U.S.C.A. §§ 1110, 5103; 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
claim: (1) veteran status; (2) existence of disability; (3) 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of benefits where a claim 
is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The veteran filed a claim for service connection in July 
2003.  The VARO sent him a VCAA letter in July 2003, and 
acquired treatment and evaluative reports including clinical 
records.  After acquisition of private treatment records, a 
rating action by the VARO in January 2004 denied service 
connection for otitis externa.  He filed a NOD in January 
2004, and a SOC was issued in October 2004 after the personal 
hearing.

He filed his Substantive Appeal, a VA Form 9, in November 
2004.  Since then the Board remanded the case and VA 
evaluations have been undertaken and are of record.  
Accordingly, the Board finds that the RO has satisfied the 
duty to assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  VCAA notification was furnished prior to the initial 
adjudication; any other defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service- connected disease or injury." 38 
C.F.R. § 3.310(a).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  

Service medical records show that in July 1967, the veteran 
was treated for otitis externa.  This appeared to resolve 
without residuals.  On separation examination there was no 
evidence of otitis externa.  Pursuant to the Board's remand, 
a search for additional service records has not been 
productive.

During service, the veteran wrote home about his ear pain; 
copies of such letters are in the file.

A review of the available clinical records in the file does 
not show treatment for active otitis externa since service.  

During his May 2004 RO hearing, the veteran and his wife 
testified that during service in August 1967 he underwent ear 
surgery to remove lead from his ears.  He did not provide 
additional information with regard to current otitis externa.

On special VA audiometric and otolaryngological evaluation in 
December 2006, the examiner specifically opined that there 
was no evidence of active or residuals of otitis externa.  

The Board finds that the evidence does not show the presence 
of a current disability diagnosed as or reflective of otitis 
externa.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Brock v. Brown, 10 Vet. App. 155, 164 
(1994); and Hickson, op. cit.  A doubt is not raised in that 
regard and the claim must be denied.


ORDER

Service connection for otitis externa is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


